NUMBER 13-09-00295-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE  DAN UZZELL



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Dan Uzzell, pro se, filed a petition for writ of mandamus in the above cause
on June 2, 2009, through which he contends that the trial court erred in transferring venue. (2)
The Court, having examined and fully considered the petition for writ of mandamus, is of
the opinion that relator has not shown himself entitled to the relief sought.  
	Mandamus relief is proper only to correct a clear abuse of discretion when there is
no adequate remedy by appeal.  See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)
(orig. proceeding).  The relator has the burden of establishing both prerequisites to
mandamus relief.  In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). 
This burden is a heavy one.  See id. 
	In the instant case, relator has failed to meet this burden.  The petition for writ of
mandamus fails to establish either requirement for relief and is further substantively
deficient insofar as it lacks, inter alia, an appendix and record.  See generally Tex. R. App.
P. 52.  Accordingly, the petition for writ of mandamus is  DENIED.  See id. 52.8(a). 


								PER CURIAM

Memorandum Opinion delivered and
filed this 3rd day of June, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  Relator has previously raised the issues herein in other proceedings filed with this Court.  See, e.g.,
In re Uzzell, No. 13-08-00570-CV, 2008 Tex. App. LEXIS 7537, at *1-2 (Tex. App.-Corpus Christi Oct. 8,
2008, orig. proceeding) (per curiam, mem. op.); Uzzell v. McGee, No. 13-07-00017-CV, 2008 Tex. App. LEXIS
3895, at *1-2 (Tex. App.-Corpus Christi May 22, 2008, no pet.) (mem. op.).